DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to because the Applicant has filed two different sets of drawings on 5/22/2020, which are not consistent with each other (the Examiner refers the Applicant to PG publication US 20200382136 A1 for the current case).  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Allowable Subject Matter
Claims 1-9 are allowed.

The following is an examiner’s statement of reasons for allowance:
The present invention pertains to decoding algorithm using a successive cancellation algorithm to speed up decoding of Polar codes. The prior art of record, and in particular GE; YIQUN et al. (US 20170214416 A1), teach A method comprising: processing K1 information bits to produce a u1-bit error-detecting code (EDC); processing K2 information bits to produce a u2-bit EDC; producing an input vector comprising a first sequence of input bits, a second sequence of input bits, and a plurality of frozen bits for a Polar code, wherein the first sequence of input bits comprises the K1 information bits and the u1-hit EDC, the second sequence of input bits comprises the K2 information bits and the u2-bit EDC, and the first sequence of input bits occurs in the input vector prior to the second sequence of input bits; multiplying the input vector by a generator matrix for the Polar code to produce a first codeword; and transmitting or storing the first codeword.
The prior art however are not concerned with and do not teach, suggest, or otherwise render obvious “A method of high speed decoding of polar codes comprising the steps of; the transmitting data bits through a second part of communication channels, wherein a receiver is provided to; For setting set frozen bits as 0 (first 512 bits); input N frame length and received bits, determine active frozen level, and let l = N/2 , applying Sc algorithm for following 256 bits, decoding remaining bits in parallel; i+1, increment l, i.e., l=l+1, and determining active levels for l, when l=N stop” as taught by claim 1. Hence the prior art taken alone or in any combination fail to teach the claimed novel feature in claim 1.
Claims 2-9 depends from claim 1; hence, are also allowed since independent claims inherit all the limitations from the claims which they depend.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Cited Prior Arts
US 20180183464 A1 teaches the use of successive cancellation decoding and successive cancellation list decoding for polar codes and is a good teaching reference.
US 20170214416 A1 teaches the use of successive cancellation for use in decoding polar codes and is a good teaching reference.
US 20160013810 A1 teaches the use of successive cancellation algorithms for use in decoding polar codes and is a good teaching reference1
US 20130117344 A1 teaches the use of a successive cancellation decoder for polar codes and is a good teaching reference.


Conclusion
This application is in condition for allowance except for the following formal matters: 
the Applicant has filed two different sets of drawings on 5/22/2020, which are not consistent with each other.  The Applicant needs to file a new set of drawings identifying which drawings the Applicant wants and also identifying, which drawings should be deleted from the case.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH D TORRES whose telephone number is (571)272-3829.  The examiner can normally be reached on Monday-Friday 10-7 PT.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Albert Decady can be reached on 571-272-3819.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOSEPH D TORRES/Primary Examiner, Art Unit 2112